CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name Hohn Engineering, PLLC and of references to Hohn Engineering, PLLC and to the inclusion of and references to our report, or information contained therein, dated February 11, 2014, prepared for FX Energyin the FX Energy, Inc., annual report on Form 10-K for the year ended 31st December 2013, and the incorporation by reference to the report prepared by Hohn Engineering, PLLC, into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-155718 June 29, 2009 S-3 333-171029 December 7, 2010 S-3 333-182288 August 1, 2012 S-8 333-112717 February 11, 2004 S-8 333-128299 September 14, 2005 S-8 333-176973 September 23, 2011 HOHN ENGINEERING, PLLC /s/ Thomas K. Hohn Thomas K. Hohn Registered Professional Petroleum Engineer March 13, 2014
